By the Court, Marvin, J.
It is claimed by the plaintiffs, that the defendants -entered into a contract to carry and -transport the brandy, -one cask to Battle Creek and the -other to *565Kalamazoo, Michigan, and that such contract was evidenced hy the instruments dated August 12. One of these instruments was signed by Boughton—(it is conceded that if he became liable, all the defendants were liable)—and was delivered to the plaintiffs; the others were signed by the plaintiffs, and were delivered to the defendants. It is claimed that these instruments constituted the contract between the parties. What do these written instruments prove ? In endeavoring to ascertain their meaning, and in giving construction to them, we should understand the subject to which they relate, and the circumstances connected with their making. We learn the facts thus existing aliunde. The plaintiffs had two casks of brandy at Lewiston, -the business residence of the defendants, and desired that they should be transported to certain places in Michigan. The defendants were common carriers from Lewiston to Niagara Falls, a distance of some seven miles, by trains and wagons. The Buffalo and Niagara Falls Rail Road Company is a corporation engaged in carrying goods and passengers between the falls and Buffalo, a distance of over 20 miles. Goods at that time destined to Detroit and places on the Michigan Central Rail Road were, at Buffalo, shipped upon some boat to Detroit, &c. The defendants had no interest in, or connection with, any of the carrying business or companies beyond the falls. Their business was confined exclusively to carrying passengers and goods between Lewiston and Niagara Falls. These facts and the course of business were generally known, and undoubtedly known to the plaintiffs. The defendants gave a receipt, “Received, Lewiston, Aug. 12, 1852, from Wright, Clark &. Co. of Queenston, C. W., the following packages of goods on board the L. & B. R. line, in good order, to be delivered in like good condition.” In the left hand margin, under this writing, we have “Israel Kellogg, Kalamazoo, Mich., M. C. R. R.” and opposite to this, at the right, “ 1 qr. cask brandy.” Below the above address we have, in the left hand margin, “McCrea & Morton, Battle Creek, Mich., M. C. R. R.,” opposite to this at the right, “1 qr. cask brandy.” These addresses in the margin are the same as those upon the cards put upon the casks by the plain*566tiffs. The receipt acknowledges that the casks were received in good order, “ to be delivered in like good orderbut it is not declared to whom or where the delivery is to be made. In a bill of lading the place where, and person to whom, the delivery is to be made, are usually specified or clearly indicated. (See the form in Abbott on Shipping, 322.) Sometimes the place of delivery and the person to whom the delivery is to be made, are indicated by a reference to the address on the margin.
In this case there is no such reference when speaking of the delivery. There is a reference in the body of the receipt, “ the following packages of goods,” and we find that they are “1 qr. cask brandy, also for 1 qr. cask brandy,” and these specifications of the articles are connected with the addresses in the margin and the indication of the mode of transport in Michigan, viz. M. G. R. R. In my opinion this instrument does not contain any agreement to transport the .cask of brandy to Kalamazoo or Battle Creek; no such agreement is expressed. It can only be inferred from the fact that it contains the address or direction, copied from the direction upon the respective cards put upon the casks. These were copied into the receipt for the purpose of identifying the “ following packages of goods.” Suppose in the body of the receipt the language had been the packages of goods marked as follows, there would then have been no doubt of the meaning of the instrument, and it would not have been insisted that the defendants were liable. (6 Hill, 157.) In my opinion the instrument should be so construed ; that is, the address, &c. was incorporated in. the instrument for the purpose of identification, and the parties had no idea that the defendants were entering into a contract to transport the casks of brandy beyond the route occupied by them as common carriers.
This view is greatly strengthened, if not rendered conclusive, by consulting the shipping bills signed by the defendants and delivered to the plaintiffs. Thus, “ Shipped, Lewiston, August 12,1852, in good order, and so to be delivered, to wit: one qr. cask brandy, marked Israel Kellogg, Kalamazoo, Michigan, M. C. R. R.” Here we have the reference to the address *567clearly for the purpose of identification. These shipping bills were sent along with the goods as indicating, to the different carriers, the route the"'goods were to take and their destination.
[Erie General Term,
September 8, 1856.
In Van Santvoord v. St. John, (6 Hill, 157,) the receipt given by the carrier was like the one in the present case, with this difference. In that the word marked preceded the address as copied into the receipt. In that case the carrier transported goods between New York and Albany. The goods were addressed to J. Petrie, Little Falls. The goods wrere delivered by the defendants to a. canal boat, and some of the goods were purloined. The supreme court held that the defendants were liable; that by their contract they were bound to transport the goods to Little Falls. (See the case, 25 Wend. 660.) The court for the correction of errors reversed the judgment, and held that the defendants were only bound to carry the goods safely over their route and deliver them to the next carrier. And the court held that evidence of the custom and course of the carrying business was proper. The case is an authority for the views I have taken. There was no express agreement that the defendants should transport the goods to the place designated in the address, and such agreement should not be inferred, or rather the written instruments should not, under the circumstances disclosed, be construed as containing such agreement. The judgment should be reversed, and there should be a new trial; costs to abide the event.
Bowen, Greene and Marvin, Justices.]